

116 HR 7813 IH: Academic Institution Research Integrity Act
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7813IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mr. Joyce of Pennsylvania introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to require disclosures of foreign gifts by entities affiliated with institutions of higher education.1.Short titleThis Act may be cited as the Academic Institution Research Integrity Act. 2.Disclosures of foreign gifts required for affiliated entitiesSection 117(h)(4) of the Higher Education Act of 1965 (20 U.S.C. 1011f(h)(4)) is amended—(1)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and adjusting the margins accordingly;(2)by striking means any institution and inserting the following: (A)means any institution; (3)by striking and at the end and inserting or; and(4)by adding at the end the following: (B)means any nonprofit foundation or other entity affiliated with an institution described in subparagraph (A), such as a research, an endowment, or an alumni foundation; and.